DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 22-28, 31, 37-43, 47-50, 52-56, 59, 65-67, 71, 84-93 and 95-97 are pending in this application and were examined on their merits.

Response to Amendment

The Declaration under 37 CFR 1.132 filed 03/03/2021 is insufficient to overcome the rejection of claims 22, 23, 28, 31,37, 38, 39, 41 ,47, 48, 50, 56, 59, 65-67, 71, 84, 85, 86, 87, 88, 90, 91,92 and 93 based upon Irsch et al. (2011), cited in the IDS, as evidenced by Wollowitz et al. (US 6,004,742) as set forth in the last Office action because:  






et al. was published, whole blood derived platelets would have been leukofiltered during preparation or prior to use, and would not be given to an individual at elevated risk for leukocyte-related transfusion complication without prior leukofiltration, and thus the use of a whole blood derived platelet product as claimed in the present application for treating a human subject with an elevated risk for a leukocyte-related transfusion complication, and which has not been treated either with gamma irradiation or leukofiltration, is a novel advance for transfusion medicine (Declaration, Pg. 2, Lines 2-8).

This is not found to be persuasive for the following reasons, as discussed in the prior action, Irsch clearly teaches (see Irsch, Pg. 28, Column 1, Lines 16-29 and Table 7) that photochemical treatment (INTERCEPT) may be used as an alternative means of leucocyte inactivation/removal to leucofiltration and gamma-irradiation, as well as teaching transfusion of the platelet product to a murine subject in need thereof with an elevated risk of a leucocyte-related transfusion complication (murine parent to Fi transfusion model) which is a model for TA-GVFID in immunosuppressed patients (reading on human) subjects (see Irsch, Pg. 28, Column 1, Lines 4-6) and reduces the risk of a leukocyte-related transfusion complication Transfusion-Associated Graft versus Host Disease (TA-GVFID) in the mouse model.  Further, the Examiner notes that nowhere in the reference is it stated that use of the INTERCEPT® treated platelet preparation must be with either previously leucofiltered platelets or followed with either gamma-irradiation or leucofiltration. The absence of a positive recitation of 
The Examiner maintains therefore that the use of a whole blood derived platelet product as claimed for treating a human subject with an elevated risk for a leukocyte-related transfusion complication, and which has not been treated either with gamma irradiation or leucofiltration, is anticipated for reasons of record set forth in the prior action and below.

The Declarant states that at the time Irsch et al. was published, all clinical studies conducted using the INTERCEPT® system were performed using leukoreduced platelets and concludes that the reference does not disclose the claimed invention and no data existed similar to the instant patent application (Declaration, Pg. 2, Lines 9-12).

This is not found to be persuasive for the following reasons, the fact that at the time of publishing of Irsch et al., all clinical studies conducted using the INTERCEPT® system were performed using leucoreduced platelets is not evidence that the reference itself utilized leucoreduced platelets.  For reasons of record set forth in the prior action and above, the Examiner maintains that the instant application is anticipated.

The Declarant argues that Irsch et al. discusses inactivation of residual leucocytes in the context of gamma-irradiation, which Declarant concludes is evidence that the platelet components of Irsch et al. have already been leucoreduced. 


 The Declarant further notes that the statement in the reference that the INTERCEPT® system can replace gamma-irradiation for inactivation of residual leukocytes in already-leucoreduced platelet populations and does not indicate that the system can replace both leucoreduction and gamma-irradiation in high risk patients (Declaration, Pg. 2, Lines 13-20).

This is not found to be persuasive for the following reasons, while the reference may discuss the utility of the system in inactivation of residual leucocytes, the reference is clearly not limited to this utility particularly as nowhere in Irsch et al. is it positively recited that the pooled whole blood platelets have been leucoreduced, the reference specifically notes that in regions where leukodepletion is not mandatory the system may be used without prior leukodepletion and that photochemical treatment (INTERCEPT) may be used as an alternative means of leucocyte inactivation/removal to leucofiltration and gamma-irradiation, as well as teaching transfusion of the platelet product to a murine subject in need thereof with an elevated risk of a leucocyte-related transfusion complication (murine parent to Fi transfusion model) which is a model for TA-GVFID in immunosuppressed patients (reading on human) subjects (see Irsch, Pg. 28, Column 1, Lines 4-6) and reduces the risk of a leukocyte-related transfusion complication Transfusion-Associated Graft versus Host Disease (TA-GVFID) in the mouse model.



The Declarant argues that the statement in Irsch that in regions where leukodepletion is not mandatory the system may be used without prior leukodepletion, has been incorrectly interpreted.  The Declarant notes that the INTERCEPT® system can be used in platelets whether or not they have been leucodepleted however, the statement in the reference does not address whether the platelet component is later treated with gamma-irradiation or leucofiltration or administration to individuals with elevated risk of leucocyte-related transfusion complication (Declaration, Pg. 2, Lines 21-27 and Pg. 3, Lines 1-14).

This is not found to be persuasive for the following reasons, the reference clearly states, and as acknowledged by the Declarant, that the INTERCEPT® system may be used without prior leucofiltration.  Nothing in the reference indicates the requirement or necessity of any further treatment of the treated platelet population, such as leucofiltraton or gamma-irradiation.  The absence of a positive recitation of exclusion is not evidence of the presence of the additional steps.  The Examiner notes a similar method of Wollowitz et al. of providing a psoralen sterilized platelet preparation which also does not positively require either gamma-irradiation or filtration.  Thus, the claims are still deemed to be anticipated/obviated.



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22, 23, 28, 31, 37, 38, 39, 41 ,47, 48, 50, 56, 59, 65-67, 71, 84, 85, 86, 87, 88, 90, 91, 92 and 93 are newly rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Irsch et al. (2011), cited in the IDS, as evidenced by Wollowitz et al. (US 6,004,742), cited in the IDS.

Irsch et al. teaches a platelet product comprising:
preparing one or more whole blood derived platelet components prepared from whole blood donations (pooled whole blood derived platelets from 4-7 buffy coats) (Pg. 21, Column 1, Lines 19-21);
wherein the platelet product is subjected to photochemical treatment (ultraviolet A) with a psoralen compound to inactivate pathogens and leukocytes (Pg. 22, Fig. 2);
wherein the platelet product has not been subjected to treatment with either ionizing irradiation or a filtration medium to reduce the level of leucocytes;
wherein the photochemically treated pooled platelet product is transferred to a storage container (bags) suitable for administration to a subject in need thereof (Pg. 22, Fig. 2);

wherein the platelet yield is 2.5-6.0 x 106 and comprises donor plasma at ratio of 32-47% and Platelet Additive Solution (PAS) at 53-68% (Pg. 23, Table 1 and Pg. 21, Column 2, Lines 8-10);
and transfusion of the platelet product to a murine subject in need thereof with an elevated risk of a leucocyte-related transfusion complication (murine parent to Fi transfusion model) and reduces the risk of a leukocyte-related transfusion complication Transfusion-Associated Graft versus Host Disease (TA-GVFID) (Pg. 28, Table 7), and reading on Claims 22, 28, 31, 37, 40, 41,48, 56, 59, 65, 84, 85, 86, 87, 88, 90, 91, 92 and 93.

Wollowitz et al. teaches a similar method to Irsch et al. wherein a platelet preparation is subjected to a photochemical treatment with a psoralen compound, irradiating the mixture and transferring the photochemically treated platelet preparation to a storage container (Column 59, Lines 22-43), without either gamma irradiation or filtration.

With regard to the limitations of Claim 22, “wherein said transfusion ready platelet product is suitable for administration to the subject with elevated risk for a leukocyte-related transfusion complication without treatment of the transfusion-ready platelet product with either gamma irradiation or a filtration medium to reduce the level of contaminating leukocytes”; 

and Claims 47 and 71, “wherein administering the transfusion ready platelet product to the subject results in a 1 hour corrected count increment (CCI) of greater than 5,000”, these appear to be features/characteristics of the claimed invention.  As the cited prior art teaches a method with the same components and method steps as claimed, it would also be expected to have the same features/characteristics, barring any evidence to the contrary.  The MPEP states:
"In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art." Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990)
"[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)

With regard to Claims 23 & 50; 38 & 66 and 39 & 67, these claims respectively require that the storage containers comprise “suitable labeling for human use”, “wherein the storage container comprises labeling indicating that treatment with ionizing radiation or a leukocyte reduction filter is not required prior to administration of the platelet product to a subject” and “wherein the storage container further comprises instructions indicating that treatment with ionizing radiation or a leukocyte reduction filter is not required prior to administration of the platelet product to a subject”.  In this instance, the claimed labeling does not provide a functional relationship with the substrate, being merely instructions for use, which do not depend upon each other and are therefore not given patentable weight.  
The MPEP states:
If a new and nonobvious functional relationship between the printed matter and the substrate does exist, the examiner should give patentable weight to printed matter. See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994)
Additionally, where the printed matter and product do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals. In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864.

Response to Arguments

Applicant's arguments filed 03/03/2021 have been fully considered but they are not persuasive. 

The Applicant argues, citing the Declaration, that at the time of the publication of Irsch, all clinical studies conducted with INTERCEPT® were performed using leucoreduced platelets, noting the use of the “residual leucocyte” language in the reference as indicative of prior leucoreduction and concluding that the publication does not teach that INTERCEPT® can replace leucoreduction and gamma-irradiation, including in high risk patients (Remarks, Pg. 10, Lines 24-29 and Pg. 11, Lines 1-4).





This is not found to be persuasive for the following reasons, as discussed above,  
the fact that at the time of publishing of Irsch et al., all other clinical studies conducted using the INTERCEPT® system were performed using leucoreduced platelets is not evidence that the reference itself utilized leucoreduced platelets.  While the reference may discuss the utility of the system in inactivation of residual leucocytes, the reference is clearly not limited to this utility particularly as nowhere in Irsch et al. is it positively recited that the pooled whole blood platelets have been leucoreduced, the reference specifically notes that in regions where leukodepletion is not mandatory the system may be used without prior leukodepletion and that photochemical treatment (INTERCEPT) may be used as an alternative means of leucocyte inactivation/removal to leucofiltration and gamma-irradiation, as well as teaching transfusion of the platelet product to a murine subject in need thereof with an elevated risk of a leucocyte-related transfusion complication (murine parent to Fi transfusion model) which is a model for TA-GVFID in immunosuppressed patients (reading on human) subjects (see Irsch, Pg. 28, Column 1, Lines 4-6) and reduces the risk of a leukocyte-related transfusion complication Transfusion-Associated Graft versus Host Disease (TA-GVFID) in the mouse model.
Further, the Examiner notes that nowhere in the reference is it stated that use of the INTERCEPT® treated platelet preparation must be with either previously leucofiltered platelets or followed with either gamma-irradiation or leucofiltration. The absence of a positive recitation of exclusion is not evidence of the presence of the additional steps.  The Irsch reference clearly states, as acknowledged by the Declarant, that the INTERCEPT® system may be used without prior leucofiltration.  

Nothing in the reference indicates the requirement or necessity of any further treatment of the treated platelet population, such as leucofiltraton or gamma-irradiation.  The absence of a positive recitation of exclusion is not evidence of the presence of the additional steps.  The Examiner notes a similar method of Wollowitz et al. of providing a psoralen sterilized platelet preparation which also does not positively require either gamma-irradiation or filtration.  Thus, the claims are still deemed to be anticipated/obviated.

The Applicant asserts that the platelet preparation of Wollowitz is allegedly not described as a transfusion-ready platelet product prepared from whole-blood derived components and indicated as suitable for administration to high-risk individuals (Remarks, Pg. 11, Lines 10-14).

This is not found to be persuasive for the following reasons, first, the reference Abstract clearly states that the invention contemplates inactivation methods using the new psoralens which do not compromise the function of blood products for transfusion.  Second, as discussed in the prior action and above, Irsch et al. already anticipates a transfusion-ready platelet product prepared from whole-blood derived components and indicated as suitable for administration to high-risk individuals.  



Wollowitz was only cited as an evidentiary reference teaching a similar method to Irsch et al., wherein a platelet preparation is subjected to a photochemical treatment with a psoralen compound, irradiating the mixture and transferring the photochemically treated platelet preparation to a storage container, without either gamma irradiation or filtration.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22, 23, 28, 31,37, 38, 39, 41, 42, 47, 48, 49, 50, 56, 59, 65-67, 71, 84, 85, 86, 87, 88, 90, 91, 92, 93, 96 and 97 are rejected under 35 U.S.C. § 103 as being unpatentable over Irsch et al. (2011), cited in the IDS, as evidenced by Wollowitz et al. (US 6,004,742), cited in the IDS.

The teachings of Irsch et al. and Wollowitz et al. were discussed above.

Neither reference taught a method wherein the transfusion ready platelet product is administered to a human subject, as required by Claim 42.

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of preparing and administering a transfusion ready platelet product to a subject at risk for an elevated risk of leucocyte-related transfusion complication (TG-GVHD animal model) to administer the transfusion ready platelet product to human subjects because animal models are routinely used in the medical arts as preliminaries for human therapies.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to effectively transfuse a platelet product into a human subject with reduced risk of complication.  There would have been a reasonable expectation of success in making this modification because Irsch et al. already teaches administration of the platelet product to an animal model of a transfusion complication and animal models are routinely used in the medical arts as preliminaries for human therapies.

With regard to the limitations of Claim 96, “wherein administering the transfusion ready platelet product to the subject results in a 1 hour corrected count increment (CCI) of greater than 5,000”, this appears to be a feature/characteristic of the claimed invention.  As the cited prior art teaches a method with the same components and method steps as claimed, it would also be expected to have the same features/characteristics, barring any evidence to the contrary. 



The MPEP states:
"In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art." Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990)
"[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)

Response to Arguments

Applicant's arguments filed 03/03/2021 have been fully considered but they are not persuasive. 

The Applicant reiterates the arguments citing the Declaration which were directed against Irsch et al. as evidenced by Wollowitz et al. above (Remarks, Pg. 11, Lines 19-27 and Pg. 12, Lines 1-4).

This is not found to be persuasive for the reasoning provided in the above responses to the Declaration and arguments.

 

Claims 22-28, 31, 37, 38, 39, 41-43, 47, 48, 49, 50, 52-56, 59, 65-67, 71, 84, 85, 86, 87, 88, 90, 91, 92, 93, 96 and 97 are rejected under 35 U.S.C. § 103 as being unpatentable over Irsch et al. (2011), cited in the IDS, as evidenced by Wollowitz et al. (US 6,004,742), cited in the IDS, as applied to Claims 22, 23, 28, 31, 37, 38, 39, 41,42, 47, 48, 49, 50, 56, 59, 65-67, 71, 84, 85, 86, 87, 88, 90, 91, 92, 93, 96 and 97 above, and further in view of Corash et al. (2004), cited in the IDS.

The teachings of Irsch et al. and Wollowitz et al. were discussed above.

Neither reference specifically taught wherein the subject with an elevated risk of leucocyte-related transfusion complication is a recipient of a peripheral blood stem cell or bone marrow transplant, as required by Claims 24 and 52;
wherein the subject with elevated risk for a leukocyte-related transfusion complication is a recipient of ablative chemotherapy and/or radiotherapy, as required by Claims 25 and 53;
wherein the subject with elevated risk for a leukocyte-related transfusion complication is a subject diagnosed with a hematologic malignancy or solid tumor, as required by Claims 26 and 54;
wherein the subject with elevated risk for a leukocyte-related transfusion complication is a subject diagnosed with an immunodeficiency, as required by Claims 27 and 55;
or wherein the subject is a human subject, as required by Claim 43.

Corash et al. teaches that patient populations, therapies and clinical conditions considered at risk for TG-GVHD due to blood component transfusion include:  recipients of a peripheral blood stem cell or bone marrow stem cell transplant; recipients of ablative chemotherapy and/or radiotherapy; hematologic malignancy or solid tumor; and congenital immunodeficiency syndromes (Pg. 2, Table 2).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of preparing and administering a transfusion ready platelet product to a subject at risk for an elevated risk of leucocyte-related transfusion complication (TG-GVHD animal model) to administer the transfusion ready platelet product to other subjects at risk for an elevated risk of leucocyte-related transfusion complication (TG-GVHD) as taught by Corash et al., above because this is no more than the simple substitution of one known element (subjects at risk for an elevated risk of leucocyte-related transfusion complication [TG-GVHD]) for another ((TG-GVHD animal model) to obtain predictable results (reduced risk of leukocyte-related transfusion complication [TG-GVHD]).  The MPEP states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
 (B) Simple substitution of one known element for another to obtain predictable results;

There would have been a reasonable expectation of success in making this modification because Irsch et al. is directed to the preparation of a transfusion ready platelet product and the administration thereof to an animal model of TG-GVHD and Corash et al. is drawn to particular human patient populations, therapies and clinical conditions considered at risk for TG-GVHD due to blood component transfusion and animal models are routinely used in the medical arts as preliminaries for human therapies.

Response to Arguments

Applicant's arguments filed 03/03/2021 have been fully considered but they are not persuasive. 

The Applicant argues that neither Irsch et al. or Wollowitz et al. to address the use of photochemical treatment as a means to replace leukofiltration and gamma-irradiation of platelet products prepared from whole-blood derived platelet components prepared from whole blood donations intended for use in subjects with elevated risk for a leukocyte-mediated transfusion complication and that Corash does not remedy this alleged deficiency (Remarks, Pg. 12, Lines 11-15).

This is not found to be persuasive for the reasoning provided both in the rejections and response to arguments provided above.

Claims 22, 23, 28, 31,37, 38, 39, 41, 47, 48, 49, 50, 59, 65, 71, 84, 85, 86, 87, 88, 89, 90, 91, 92, 93, 95, 96 and 97 are rejected under 35 U.S.C. § 103 as being unpatentable over Irsch et al. (2011), cited in the IDS, as evidenced by Wollowitz et al. (US 6,004,742), cited in the IDS, as applied to Claims 22, 23, 28, 31, 37, 38, 39, 41, 42, 47, 48, 49, 50, 56, 59, 65-67, 71, 84, 85, 86, 87, 88, 90, 91, 92, 93, 96 and 97 above, and further in view of Squires (2014), of record.

The teachings of Irsch et al. and Wollowitz et al. were discussed above.

Neither reference specifically taught a method wherein the subject has a platelet count of less than about 10,000/µL prior to administration of the transfusion ready platelet product, as required by Claims 89 and 95.

Squires teaches that the transfusion “trigger” or threshold for platelet transfusion of patients with thrombocytopenia is generally accepted to be 10,000/µL (Pg. 225, Column 1, Lines 5-12).






It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of preparing and administering a transfusion ready platelet product to a subject at risk for an elevated risk of leucocyte-related transfusion complication (TG-GVHD animal model) to administer the transfusion ready platelet product to subjects having a platelet count of less than about 10,000/µL prior to administration of the transfusion ready platelet product because this is the art-recognized threshold limit for triggering a platelet transfusion. Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to effectively time a platelet transfusion in a subject in need thereof.  There would have been reasonable expectation of success in making this modification because Irsch et al. already teaches administration of the platelet product to an animal model of a transfusion complication and Squires teaches that the transfusion “trigger” or threshold for platelet transfusion of patients for a platelet transfusion is 10,000/µL.

Response to Arguments

Applicant's arguments filed 03/03/2021 have been fully considered but they are not persuasive. 



The Applicant argues that Squires was cited for disclosure of a “trigger” level of platelets for transfusion thereof and does not remedy the alleged lack of disclosure in
Irsch et al. or Wollowitz et al. to address the use of photochemical treatment as a means to replace leucofiltration and gamma-irradiation of platelet products prepared from whole-blood derived platelet components prepared from whole blood donations intended for use in subjects with elevated risk for a leukocyte-mediated transfusion complication (Remarks, Pg. 12, Lines 22-27).

This is not found to be persuasive for the reasoning provided both in the rejections and response to arguments provided above.

Conclusion

No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348.  The examiner can normally be reached on Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        03/08/2021

/SUSAN M HANLEY/Primary Examiner, Art Unit 1653